UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAFAYETTE DIVISION
ELDORSE HORIGORDE CASE NO. 6:19-CV-00523 SEC P
MLISCOGEN #AXXXXXXXX
VERSUS JUDGE SUMMERHAYS

PINE PRAIRIE I C E PROCESSING MAGISTRATE JUDGE WHITEHURST
CENTER
JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate
Judge previously filed herein, determining that the findings are correct under the
applicable law, and noting the absence of objections to the Report and
Recommendation in the record

IT IS ORDERED, ADJUDGED AND DECREED that the petition for
habeas corpus is DENIED and DISMISSED WITHOUT PREJUDICE pursuant
to FRCP Rule 41(b) and LR41.3W.

hn
THUS DONE in Chambers on this PA day oiSepten Le

2019

    

 

Robert R. Summerhays
United States District Judge
